DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 0/02/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because:
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). See page 11 paragraph [0039] of the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
It is not limited to a single paragraph;
Uses form and legal phraseology often used in patent claims, such as “means” (see line 3)
Uses form and legal phraseology often used in patent claims, such as “said” (see line 5, 6 and 8)
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see page 11 paragraph [0038]). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, claim 8 depends directly from claim 7. Claim 7 indicates that the second category of items is a subset of the first category of items. Claim 8 is 
See page 15 paragraph [0056] that indicates that “For instance, the set of categories of items of interest associated with the first database comprises the category of people (the first category, in the examples), the set of categories of items of interest associated with the second database comprises the category of faces (the second category), and the set of categories of items of interest associated with the third database”.
It seems that in claim 8 the faces/people should be changed to people/faces. 
See also amendment to the claims in the parent case that include this change.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 15-18 do not belong to one of the four categories of: a process, machine, manufacture, or composition of matter.
Regarding claim 11, is rejected because the specification doesn’t produce a definition of a computer program product, so the only thing left is that comprises code instructions, and nothing more. Code instructions is nothing more than software per se. which clearly does not meet one of the four statutory requirements for statutory patent 
Regarding claim 12, is rejected because the specification doesn’t produce a definition of a storage means, so the only thing left is that is readable by a computer.  Therefore under BRI (Broadest Reasonable Interpretation) we could make the argument that “storage means” could be a signal or carrier wave carrying the code instructions. Which does not satisfy one of the four statutory requirements for patent eligible subject matter under 35 USC 101.  Transitory signals are non-statutory subject matter per se. Because is not claimed as “embodied in a non-transitorv computer-readable media”, and data structures not claimed as embodied in a non-transitorv computer-readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d 
Therefore, under broadest reasonable interpretation, such a storage means would include a carrier wave or signal which fails to claim a statutory category of invention under 35 USC 101. See MPEP 2106(11) and 2106.07(c).
Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer programs' functionality to be realized. In contrast, a claimed non-transitorv computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kokkinos ("UberNet: Training a 'Universal Convolutional Neural Network for Low-, Mid-, and High-Level Vision using Diverse Datasets and Limited Memory", ARXIV. ORG, September 7, 2016, pages 1-12).
Regarding claim 1 Kokkinos discloses a parameter training method for a convolutional neural network, CNN, for detecting items of interest by data processing means (abstract figure 1 section 3 Multitask training using diverse datasets) of at least one server from at least one first category of items of interest and one second category of items of interest visible in one or more images, the method being characterized in that it is implemented based on a plurality of training image databases wherein said items of interest are already annotated, each training image database being associated with a set of categories of items of interest, the items of interest annotated in the images convolutional neural network (CNN) that jointly handles low-, mid-, and high-level vision tasks in a unified architecture that is trained end-to-end” … “We address two main technical challenges that emerge when broadening up the range of tasks handled by a single CNN: (i) training a deep architecture while relying on diverse training sets and (ii) training many (potentially unlimited) tasks with a limited memory budget” … “In Eq. 3 we use t to index tasks; w0 denotes the weights of the common CNN trunk, and wt are task-specific weights” … “Our first contribution consists in exploring how a CNN can be trained from diverse datasets.” … “The difference between the two update terms is that the parameters of the common trunk, w0 are affecting all tasks, and as such accumulate the gradients over all tasks, while task-specific parameters wt are only affected by the subset of images for which t;i = 1.”)
Regarding claim 2, Kokkinos discloses claim 1, Kokkinos also discloses use of a plurality of cost functions, each one specific to one of said plurality of training image sum of per-task losses, and regularization terms applied to the parameters of task-specific, as well as shared layers” … “Lt (w0;wt) is the task specific loss function.” … “We realize that the first estimate can be expected to have a typically smaller magnitude that the second one, since several of the terms being averaged will equal zero. This implies that we have somehow modified the original cost function, since the stochastic gradient estimates do not match.”)
Regarding claim 3, Kokkinos discloses claim 2, Kokkinos also discloses iterative random drawing of training images from the plurality of databases, and for each training image drawn, and the calculation of a training error based on cost functions specific to the database from which said training image was drawn (abstract section 3 Kokkinos specifically discloses “Our training objective is expressed as the sum of per-task losses, and regularization terms applied to the parameters of task-specific, as well as shared layers” … “Lt (w0;wt) is the task specific loss function.” … “We realize that the first estimate can be expected to have a typically smaller magnitude that the second one, since several of the terms being averaged will equal zero. This implies that we have somehow modified the original cost function, since the stochastic gradient estimates do not match.”)
Regarding claim 4, Kokkinos discloses claim 3, Kokkinos also discloses for a set of said training images randomly drawn from the plurality of databases, the sum of the training errors calculated for each of the training images of said set, and the updating of the CNN's parameters based on said sum (abstract section 3 Kokkinos specifically discloses “Our training objective is expressed as the sum of per-task losses, and task-specific, as well as shared layers” … “Lt (w0;wt) is the task specific loss function.” … “We realize that the first estimate can be expected to have a typically smaller magnitude that the second one, since several of the terms being averaged will equal zero. This implies that we have somehow modified the original cost function, since the stochastic gradient estimates do not match.”)
Regarding claim 5, Kokkinos discloses claim 1, Kokkinos also discloses common core of the CNN comprises all of the layers that have variable parameters other than the encoding layers (abstract figure 1 section 3 Multitask training using diverse datasets, Kokkinos specifically discloses “We address two main technical challenges that emerge when broadening up the range of tasks handled by a single CNN: (i) training a deep architecture while relying on diverse training sets and (ii) training many (potentially unlimited) tasks with a limited memory budget” … “In Eq. 3 we use t to index tasks; w0 denotes the weights of the common CNN trunk, and wt are task-specific weights” … “Our first contribution consists in exploring how a CNN can be trained from diverse datasets.” … “The difference between the two update terms is that the parameters of the common trunk, w0 are affecting all tasks, and as such accumulate the gradients over all tasks, while task-specific parameters wt are only affected by the subset of images for which t;i = 1.”)
Regarding claim 6, Kokkinos discloses claim 1, Kokkinos also discloses each encoding layer is a convolutional layer or a fully connected layer, generating a representation vector of the items of interest detected (abstract figure 1 section 2 Architecture, Kokkinos specifically discloses “The starting point is that of using a standard ‘fully’ convolutional network”)
low-, mid-, and high-level vision tasks in a unified architecture that is trained end-to-end.”  “we can indicatively list successes of CNNs in superresolution, colorization, boundary detection, symmetry detection, interest point detection, image descriptors, surface  normal estimation, depth estimation, intrinsic image decomposition, shadow detection, texture classification, material classification, saliency estimation, semantic segmentation, region proposal generation, instance segmentation, pose estimation, part segmentation, and landmark localization, as well as the large body of works around object detection and image classification” … “Human parts, human landmarks” … “We use the dataset introduced in [17] and train a network that is architecturally identical to the one used for semantic segmentation, but is now finetuned for the task of segmenting human parts.”)
Regarding claim 9, Kokkinos discloses claim 1, Kokkinos also discloses one training image database has training images wherein geometric structures characteristic of items of interest are also annotated, the encoding layer specific to that training image database generating a representation vector of the detected items of interest comprising, for at least one given category of items of interest to be detected, at least one value descriptive of at least one geometric structure characteristic of said category of items of interest (abstract figure 1 section 1 and 5 Kokkinos specifically discloses “In this work we introduce a convolutional neural network (CNN) that jointly handles low-, mid-, and high-level vision tasks in a unified architecture that is trained end-to-end.”  “we landmark localization, as well as the large body of works around object detection and image classification” … “Human parts, human landmarks” … “We use the dataset introduced in [17] and train a network that is architecturally identical to the one used for semantic segmentation, but is now finetuned for the task of segmenting human parts.”)
Regarding claim 10, Kokkinos discloses claim 1, Kokkinos also discloses a method for detecting items of interest visible in an image by data processing means of a terminal, using a CNN (abstract figure 1 section 3 Multitask training using diverse datasets, Kokkinos specifically discloses “In this work we introduce a convolutional neural network (CNN) that jointly handles low-, mid-, and high-level vision tasks in a unified architecture that is trained end-to-end”)
Regarding claim 11, Kokkinos discloses claim 1, Kokkinos also discloses a computer program product comprising code instructions for the execution of a method according to claim 1 for parameter training for a convolutional neural network, CNN, or for detecting items of interest visible in an image, when said program is executed by a computer (abstract figure 1 section 3 Multitask training using diverse datasets, Kokkinos specifically discloses “In this work we introduce a convolutional neural network (CNN) that jointly handles low-, mid-, and high-level vision tasks in a unified architecture that is Computer vision involves a host of tasks, such as boundary detection, semantic segmentation, surface estimation, object detection, image classification, to name a few”)
Regarding claim 12, Kokkinos discloses claim 1, Kokkinos also discloses storage means readable by computer equipment on which a computer program product comprises code instructions for the execution of a method according to claim 1 for parameter training for a convolutional neural network, CNN, or for detecting items of interest visible in an image (abstract figure 1 section 3 Multitask training using diverse datasets, Kokkinos specifically discloses “In this work we introduce a convolutional neural network (CNN) that jointly handles low-, mid-, and high-level vision tasks in a unified architecture that is trained end-to-end”)
Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Redmon, “Better, Faster, Stronger” arXiv 2016.
Ren, “Faster R-CNN: Towards Real-Time Object Detection with Region Proposal Networks,” arXiv 2016.
Henschel, "Fusion of Head and Full-Body Detectors for Multi-Object Tracking”, 2018 IEEE/CVF Conference on Comupter Vision and Pattern Recognition Workshops (CVPRW), 2018, pages 1509-1518.
Xing, “Multi-Object Tracking through Occlusions by Local Tracklets Filtering and Global Tracklets Association with Detection Responses”, 2009 IEEE Conference on Computer Vision and Pattern Recognition, 2009, pages 1200-1207.
Wang, “Learning Optimal Parameters for Multi-target Tracking with Contextual Interactions”, International Journal of Computer Vision, 2016, 122(3), pages 484-501. 
Zhang, “Joint Face Detection and Alignment using Multi-task Cascaded Convolutional Networks”, IEEE Signal Processing Letters, 23(10), pages 1499–1503. Year 2016.
Tang, “PyramidBox: A Context-Assisted Single Shot Face Detector”, Computer Vision ECCV 2018 Lecture Notes in Computer Science, pages 812–828.
Dai, “Efficient Fine-grained Classification and Part Localization Using One Compact Network”, 2017 IEEE International Conference on Computer Vision Workshops (ICCVW), pages 996-1004.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN A TORRES/           Primary Examiner, Art Unit 2636